Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on April 21, 2022 is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2020, September 18, 2020, and January 11, 2022 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims “a slope of the condyle”, however, the limitation is unclear as to what slope is being calculated. For examination purposes, the claim limitations are being interpreted as the slot of the condyle guidance, however, the applicant should amend the claims to clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (WO 2012/140021) as evidence by Godavarthi and Schuyler.
Barthe teaches a method of repositioning a mandible of an individual, the method comprising acquiring a digital model of a dentation and a craniofacial anatomy of the individual, the digital model including a representation of a condyle and an incisal guidance (pg. 3, lines 11-16, such that condylar guidance angle and incisal guidance are found, pg. 17, lines 1-12, pg. 28, ll. 27-29, pg. 29, ll. 12-18, pg. 40, ll. 18-29, see abstract), using the model to determine the incisal guidance and the condyle guidance (see pg. 3, ll. 11-16, pg. 42, ll. 12-15 pg. 12-20, pg. 99, ll. 18-29) and fabricating at least one removable orthodontic appliance including a feature 37/38 configured to constrain a posterior or anterior movement of the mandible relative to the maxilla when worn by the individual, wherein a position of the feature is determined based on the condyle guidance and incisal guidance (see abstract, pg. 3, ll. 11-16, pg. 5, ll. 30-31, pg. 6, ll. 1-2, pg. 38, ll. 16-17, pg. 42, ll. 12-20, pg. 48, ll. 1-11, pg. 85, ll. 9-1, pg. 90, ll. 4-11, 19-22, pg. 92, ll. 23-31, pg. 93, ll. 17-31, pg. 94, ll. 1-7, see fig. 3). With respect to the limitation of calculating the slope of the condyle and incisal guidance, it is noted that Barthe teaches determining both the condyle and incisal guidance and using both to fabricate an aligner to constrain movement of the mandible relative to the maxilla as claimed and discussed above in detail. As evidence by Godavarthi condyle guidance is the mandibular guidance generated by the condyle and articular disc traversing the contour of anterior slope of the glenoid fossa, in other words the angle at which the condyle moves away from the horizontal reference plane (see pg. 123, second column, second full paragraph). Further as evidenced by Schuyler the incisal guidance is a slope of the lingual surfaces of the teeth (see pg. 219, col. 1, first full paragraph).  Therefore, in identifying the condyle and incisal guidance, the slope of both the condyle guidance and incisal guidance is calculated.  Such that by definition both the incisal guidance and condyle guidance is a sloped line.   
Barthe further teaches with respect to claim 2, wherein acquiring the digital model of the dentition and craniofacial anatomy includes imaging using a radiographic imaging technique, MRI technique, ultrasound imaging and direct intraoral scanning technique (see pg. 17, ll. 1-12).
Barthe further teaches with respect to claim 3, calculating the slope of the condyle. See above detailed explanation regarding the limitation of calculating the slope, such that by definition in establishing the condyle guidance, a slope of a line is calculated, such that to establish the condyle guidance as defined, two point are determined and a line is connected, therefore a slope is calculated. While the specific equation for calculating the slope is not taught it is noted that using the claimed equation would have been obvious to one having ordinary skill in the art before the effective filling date of the invention since the equation is the standard equation for determining a slope of the line. With respect to the points, it is noted that as defined the points are on the condyle.
With respect to claim 4, wherein the positional coordinates of the condyle are determined based on input received form a user (see pg. 42, lines 12-20, such that the operator, user, wishes to optimized the condyle inclination, therefore, the positional coordinates are determined when optimizing the condyle inclination based on an input from the user, i.e. the user wanting to optimize the condyle inclination). 
Barthe further teaches with respect to claim 5, calculating the slope of the incisal guidance. See above detailed explanation regarding the limitation of calculating the slope, such that by definition in establishing the incisal guidance, a slope of a line is calculated, such that to establish the incisal guidance as defined, two point are determined and a line is connected, therefore a slope is calculated. While the specific equation for calculating the slope is not taught it is noted that using the claimed equation would have been obvious to one having ordinary skill in the art before the effective filling date of the invention since the equation is the standard equation for determining a slope of the line. With respect to the points, it is noted that as defined the points are positional coordinates of the incisal guidance, such that they are points for determining the incisal guidance.
With respect to claim 6, wherein the positional coordinates of the incisal guidance are determined based on input received form a user (pg. 3, ll. 11-16, pg. 42, ll. 12-20, such that the parameter, i.e. the incisal guidance, is determined based on a user input, when the user applies the user of the incisal guidance, the coordinates are determined which is based on a user input, i.e. the user wanting to use the parameter). 
Barthe further teaches with respect to claim 13, wherein the at least one removable orthodontic appliance includes an aligner (see pg. 48, ll. 10-11), however, does not specifically teach the alinger is clear. However, it is noted that it would have been obvious to one having ordinary skill in the art to modify the alinger of Barthe to be clear in order to provide the user with a discreate device, such that it is not very visible during use to provide an esthetic look for the user.  
Barthe further teaches with respect to claim 14, wherein the clear aligner is fabricated by 3D printing (pg. 64, ll. 1-4).
Barthe further teaches with respect to claim 15, wherein the feature is integral with the alinger (see fig. 3, see above regarding the aligner being clear). 

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (WO 2012/140021) as applied to claim 1 above, and further in view of Cam et al. (2016/0199216).
Barthe teaches the invention as substantially claimed and discussed above including with respect to claim 7, the appliance is configured to mate with geometry of a maxillary dentition, with respect to claim 8, wherein the fabricating at least one removably orthodontic appliance includes fabricating at least one complementary removable orthodontic appliance, wherein the at least one complementary removable orthodontic appliance is configured to mate with a geometry of a mandibular dentition and is configured to interact with the feature of the at least one removable orthodontic appliance to constrain the posterior or anterior movement of the mandible relative to the maxilla (see fig. 3), with respect to claim 13, wherein the removable orthodontic appliance includes an aligner (see pg. 48, ll. 10-11), with respect to claim 14, wherein the aligner is fabricated by 3D printing (pg. 64, ll. 1-4), and with respect to claim 15, wherein the feature is integral with the alinger (see fig. 3), however, does not specifically teach the at least one removable orthodontic appliance and the at least one complementary removable orthodontic appliance mates with the geometry of the dentition and adjacent gum tissue, with respect to claim 9, wherein the at least one removable orthodontic appliance includes a barb or hook element, and wherein the at least one complementary removable orthodontic appliance includes a complementary barb or hook element configured to removably engage with the barb or hook element of the at least one removably orthodontic appliance, wherein the fabricating at least one removable orthodontic appliance includes fabricating a series of removable orthodontic appliances designed to reposition the mandible from an initial position relative to the maxillae to a new position relative to the maxillae, wherein the position of the feature of each subsequent appliance includes an incremental positional change relative to the positions of the feature of a prior appliance, with respect to claim 11, wherein a number of incremental positional changes and a size of each incremental positional change are determined based on user input, with respect to claim 12, wherein the fabricating the series orthodontic appliances includes fabricating, for each removable orthodontic appliance in the series, a complementary removable orthodontic appliance configured to mate with a geometry of a mandibular dentition and adjacent gum tissue of the individual and is configured to interact with the feature of the removable orthodontic appliance to constrain the posterior or anterior movement of the mandible relative to the maxilla, with respect to claim 13, wherein the alinger is a clear aligner.
Cam teaches a method of repositioning a mandible of an individual, the method comprising acquiring a digital model of a dentition of the user, fabricating at least one removable orthodontic appliance including a feature configured to constrain a posterior or anterior movement of the mandible relative to the maxilla when worn by the individual (see abstract, pars. 119, 142, 145, 149), with respect to claims 7-8, wherein the at least one removable orthodontic appliance is configured to mate with a geometry of a maxillary dentition and adjacent gum tissue, wherein the fabricating at least one removable orthodontic appliance includes fabricating at least one complementary removable orthodontic appliance, wherein the at least one complementary removable orthodontic appliance is configured to mate with a geometry of a mandibular dentition and adjacent gum tissue of the individual and is configured to interact with the feature of the at least one removable orthodontic appliance to constrain the posterior or anterior movement of the mandible relative to the maxillae (see fig. 12, par. 119, such that a portion of the gums is covered by the appliance), with respect to claim 9, wherein the at least one removable orthodontic appliance includes a barb or hook element, and wherein the at least one complementary removable orthodontic appliance includes a complementary barb or hook element configured to removably engage with the barb or hook element of the at least one removably orthodontic appliance (see fig. 17A-17B), with respect to claim 10, wherein the fabricating at least one removable orthodontic appliance includes fabricating a series of removable orthodontic appliances designed to reposition the mandible from an initial position relative to the maxillae to a new position relative to the maxillae, wherein the position of the feature of each subsequent appliance includes an incremental positional change relative to the positions of the feature of a prior appliance (see fig. 12, par. 119-121), with respect to claim 11, wherein a number of incremental positional changes and a size of each incremental positional change are determined based on user input (par. 120-122, specifically “the patient can select which of the secondary appliance is preferred” and “an optimal or targeted mandibular advancement amount can be determined for the patient” such that based on the customization, the changes and size of each change is determined and those customizations parameters are input by the user), with respect to claim 12, wherein the fabricating the series orthodontic appliances includes fabricating, for each removable orthodontic appliance in the series, a complementary removable orthodontic appliance configured to mate with a geometry of a mandibular dentition and adjacent gum tissue of the individual and is configured to interact with the feature of the removable orthodontic appliance to constrain the posterior or anterior movement of the mandible relative to the maxilla (see fig. 12, pars. 119-122), with respect to claim 13, wherein the alinger is a clear aligner (par. 88, “transparency”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the singe single set of orthodontic appliances and the feature as taught by Barthe with the hook and complementary hook element and the series of appliances as taught by Cam in order to achieve a maximum or targeted advancement amount, such that the targeted amount cannot be achieved with a single appliance and to prevent inadvertent disengagement (see par. 133 of Cam).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (WO 2012/140021 in view of Cam et al. (2016/0199216) as applied to claim 13 above, and further in view of Ross (2017/0035533).
Barthe/Cam teaches the invention as substantially claimed and discussed above, however, does not specifically teach the feature is fabricated separately from the clear aligner and attached or secured to the clear alinger and wherein the feature is fabricated on a thin substrate and wherein the fabricating includes adhering or bonding the thin substrate to the clear alinger.
Ross teaches a method of repositioning a mandible of an individual, the method comprising acquiring a digital model of a dentition of the individual and fabricating at least one removable orthodontic appliance including a feature 15/16 configured to constrain a positioner or anterior movement of the mandible relative to the maxilla when worn by the individual (see abstract, par. 9), with respect to claim 16, wherein the feature is fabricated separately from the clear aligner and attached or secured to the clear alinger (par. 61) and wherein the feature is fabricated on a thin substrate and wherein the fabricating includes adhering or bonding the thin substrate to the clear alinger (par. 61, fig. 1, such that the block is a thin substrate, thin being a relative term). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the integral feature taught by Barthe/Cam with the separate feature bonded on the appliance taught by Ross as a matter of obvious design choice. It is noted that Ross teaches the features being integral with the aligner (see also par. 61) and the feature being separate and bonding together with the appliance (par. 61) are known equivalents of each other.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (WO 2012/140021 as applied to claim 13 above, and further in view of Ross (2017/0035533).
Barthe teaches the invention as substantially claimed and discussed above, however, does not specifically teach the feature is fabricated separately from the clear aligner and attached or secured to the clear alinger and wherein the feature is fabricated on a thin substrate and wherein the fabricating includes adhering or bonding the thin substrate to the clear alinger.
Ross teaches a method of repositioning a mandible of an individual, the method comprising acquiring a digital model of a dentition of the individual and fabricating at least one removable orthodontic appliance including a feature 15/16 configured to constrain a positioner or anterior movement of the mandible relative to the maxilla when worn by the individual (see abstract, par. 9), with respect to claim 16, wherein the feature is fabricated separately from the clear aligner and attached or secured to the clear alinger (par. 61) and wherein the feature is fabricated on a thin substrate and wherein the fabricating includes adhering or bonding the thin substrate to the clear alinger (par. 61, fig. 1, such that the block is a thin substrate, thin being a relative term). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the integral feature taught by Barthe with the separate feature bonded on the appliance taught by Ross as a matter of obvious design choice. It is noted that Ross teaches the features being integral with the aligner (see also par. 61) and the feature being separate and bonding together with the appliance (par. 61) are known equivalents of each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Doyle has been cited to show the condyle inclination/guidance and the incisal guidance are sloped lines between at least two points.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/23/2022